Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 1 of 29




  SCHEDULE
     A
 Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 2 of 29




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved May 5, 2017, as Public Law 115-31,

div. F, tit. VI, 131 Stat. 135, which appropriated the funds that shall be used for the taking.
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 3 of 29




  SCHEDULE
      B
 Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 4 of 29




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 5 of 29




  SCHEDULE
     C
 Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 6 of 29




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                   Hidalgo County, Texas

Tracts: RGV-MCS-2020-1, RGV-MCS-2020-2
Owner: Cameron County, Texas
Acres: 7.178

Tract: RGV-MCS-2020-1

BEING a 4.207 acre tract (183,273 square feet) parcel of land, more or less, being out of
a called 12.08 acre tract, recorded in Instrument No. 1959-3819, Official Records of
Hidalgo County (O.R.H.C.), Texas, conveyed to Cameron County, Texas, said 12.08 acre
tract of land lies in a part of Tracts 143 and 144-A as shown on the partition map of Los
Ejidos de Reynosa Viejo Grant being recorded in Volume 7, Page 5-8 of the Map Records
of Hidalgo County (M.R.H.C.), Texas, said 4.207 acre (183,273 square feet) parcel of land
being more particularly described as follows;

BEGINNING at a found 5/8” rebar with an aluminum cap stamped “TR 370e Cor 9”,
having a coordinate of N=16599780.594, E=1010022.865, said point being the southwest
corner of Tract 144 and the northwest corner of Tract 144-A of said partition map of Los
Ejidos de Reynosa Viejo Grant, said point also being the northwest corner of said Cameron
County, Texas tract, the northwest corner of the river levee easement (859-H), recorded in
Volume 938, Page 51, Deed Records of Hidalgo County (D.R.H.C.), Texas, conveyed to
the United States of America, the southwest corner of the river levee easement (863-H),
recorded in Document No. 1957-8879, Official Records of Hidalgo County (O.R.H.C.),
Texas, conveyed to the United States of America, said point also being on the east line of
a called 120.071 acre tract, recorded in Document No. 401355, Official Records of Hidalgo
County (O.R.H.C.), Texas, conveyed to the United States of America (US Fish and
Wildlife Service, Tract 370e), said point being S 12°41’04” E, a distance of 2890.27 feet
from United States Corps of Engineers Control Point No. H131;

THENCE: S 80°42’41” E, along the north line of said Cameron County, Texas tract, the
north right of way line of said levee easement (859-H), and the south right of way line of
said levee easement (863-H), a distance of 87.70 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-O-4A_6- 1=RGV-MCS-2020-1-2” for
the northeast corner of the herein described proposed acquisition tract, said point also being
on the riverside toe of a levee;

THENCE: S 18°23’01” W, departing the north line of said Cameron County, Texas tract,
the north right of way line of said levee easement (859-H) and the south right of way line
 Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 7 of 29




                                SCHEDULE C (Cont.)

of said levee easement (863-H) and along said toe of levee, a distance of 4.12 feet to an
angle point;

THENCE: S 42°45’39” W, along said toe of levee, a distance of 77.04 feet to an angle
point;

THENCE: S 21°48’29” W, along said toe of levee, a distance of 71.92 feet to an angle
point;

THENCE: S 27°12’38” W, along said toe of levee, a distance of 37.08 feet to an angle
point;

THENCE: S 37°02’46” W, along said toe of levee, a distance of 34.03 feet to a set 5/8”
rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-O-4A_6- 11=RGV-
MCS-2020-1-3” for an angle point;

THENCE: S 08°45’55” E, along said toe of levee, a distance of 70.27 feet to a set 5/8”
rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-O-4A_6- 10=RGV-
MCS-2020-1-4” for an angle point on said toe of levee;

THENCE: S 30°14’57” E, along said toe of levee, a distance of 29.07 feet to an angle
point;

THENCE: S 30°27’19” E, along said toe of levee, a distance of 64.01 feet to an angle
point;

THENCE: S 33°08’31” E, along said toe of levee, a distance of 63.86 feet to a set 5/8”
rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-O-4A_6-9=RGV-
MCS-2020-1-5” for an angle point;

THENCE: N 66°33’03” E, along said toe of levee, a distance of 56.45 feet to a set 5/8”
rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-O-4A_6-8=RGV-
MCS-2020-1-6” for an angle point, said point being on the riverside toe of a wall;

THENCE: S 39°04’40” E, along said toe of wall, a distance of 129.04 feet to an angle
point;

THENCE: S 38°57’09” E, along said toe of wall, a distance of 165.38 feet to an angle
point;
 Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 8 of 29




                                  SCHEDULE C (Cont.)

THENCE: S 39°04’29” E, along said toe of wall, a distance of 152.50 feet to an angle
point;

THENCE: S 38°40’21” E, along said toe of wall, a distance of 218.73 feet to a point of
curvature;

THENCE along said toe of wall and along a curve to the left having a radius of 368.05
feet, an arc length of 224.34 feet and a central angle of 34°55’27”, with a chord bearing of
S 55°39’59” E and a chord distance of 220.89 feet to an angle point;

THENCE: S 77°09’26” E, along said toe of wall, a distance of 21.39 feet to a set 5/8”
rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-O-4A_6- 7=RGV-
MCS-2020-1-7” for the southeast corner of the herein described proposed acquisition tract,
said point being on the east line of said Cameron County, Texas tract and the east line of
said levee easement (859-H);

THENCE: S 10°22’35” W, along the east line of said Cameron County, Texas tract and
the east line of said levee easement (859-H), a distance of 18.16 feet to an angle point, said
point being the northwest corner of the river levee easement (860- H), recorded in Volume
892, Page 43, Deed Records of Hidalgo County (D.R.H.C.), Texas, conveyed to the United
States of America;

THENCE: S 31°44’37” W, along the east line of said Cameron County, Texas tract, the
east line of said levee easement (859-H) and the west line of said levee easement (860-H),
a distance of 137.94 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap
stamped “RGV-MCS-2020-1-8” for the southwest corner of the herein described proposed
acquisition tract;

THENCE departing the east line of said Cameron County, Texas tract and the east line of
said levee easement (859-H) and along a curve to the right having a radius of 518.05 feet,
an arc length of 303.10 feet and a central angle of 33°31’20”, with a chord bearing of N
55°02’20” W and a chord distance of 298.79 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2020-1- 9” for an angle point;

THENCE: N 38°40’21” W, a distance of 217.64 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2020-1-10” for an angle point;

THENCE: N 39°00’40” W, a distance of 317.51 feet to a set 5/8” rebar with a “B&F
 Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 9 of 29




                                 SCHEDULE C (Cont.)


Engineering, Inc.” aluminum cap stamped “RGV-MCS-2020-1-11” for an angle point;

THENCE: N 38°55’48” W, a distance of 181.07 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2020-1-12” for a point of
curvature;

THENCE along a curve to the right having a radius of 337.31 feet, an arc length of 306.13
feet and a central angle of 51°59’56”, with a chord bearing of N 10°31’37” W and a chord
distance of 295.73 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap
stamped “RGV-MCS-2020-1-13” for an angle point;

THENCE: N 22°10’07” E, a distance of 46.23 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2020-1-14”, said point being on
the west line of said Cameron County, Texas tract, the west line of said river levee easement
(859-H) and the east line of said US Fish and Wildlife Tract 370e;

THENCE: N 35°12’20” E, along the west line of said Cameron County, Texas tract, the
west line of said river levee easement (859-H) and the east line of said US Fish and Wildlife
Tract 370e, a distance of 125.40 feet to the POINT OF BEGINNING and containing
4.207 acres (183,273 square feet) of land, more or less.

Tract: RGV-MCS-2020-2

BEING a 2.971 acre tract (129,399 square feet) parcel of land, more or less, being out of a
called 12.08 acre tract, recorded in Instrument No. 1959-3819, Official Records of Hidalgo
County (O.R.H.C.), Texas, conveyed to Cameron County, Texas, said 12.08 acre tract of land
lies in a part of Tracts 143 and 144-A as shown on the partition map of Los Ejidos de Reynosa
Viejo Grant being recorded in Volume 7, Page 5-8 of the Map Records of Hidalgo County
(M.R.H.C.), Texas, said 2.971 acre (129,399 square feet) parcel of land being more
particularly described as follows;

COMMENCING at a found 5/8" rebar with an aluminum cap stamped "TR 370E Cor 9", having
a coordinate of N=16599780.594, E=1010022.865, said point being the southwest corner of
tract 144 and the northwest corner of tract 144-A of said partition map of Los Ejidos de
Reynosa Viejo Grant, said point also being the northwest corner of said Cameron County,
Texas tract and the northwest corner of the river levee easement ("859-H"), recorded in
Volume 938, Page 51, Deed Records of Hidalgo County (D.R.H.C.), Texas, conveyed to the
United States of America;
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 10 of 29




                                  SCHEDULE C (Cont.)

THENCE: S 80°42'41" E, along the north line of said Cameron County, Texas tract and
the north right of way line of said levee easement ("859-H"), a distance of 87.70 feet to a set
5/8" rebar with a "B&F Engineering, Inc." aluminum cap stamped "RGV-O-4A_6-1" for the
POINT OF BEGINNING and having a coordinate of N=16599766.438, E=1010109.418,
said point being the northwest corner of the herein described proposed acquisition tract, said
point being S 14°16'42" E, a distance of 2924.22 feet from United States Corps of Engineers
Control Point No. H131, said point also being on the landside toe of the levee;

THENCE: S 80°42' 41" E, departing said toe of levee and along the north line of said
Cameron County, Texas tract and the north right of way line of said levee easement
("859-H"), a distance of 147.29 feet to a set 5/8" rebar with a "B&F Engineering, Inc."
aluminum cap stamped "RGV-O-4A_6-2" for the northeast corner of the herein
described proposed acquisition tract, said point being the northeast corner of said
Cameron County, Texas tract and the said levee easement ("859-H"), said point being
the southwest corner of a called 3.70 acre tract, recorded in Volume 2628, Page 648,
Deed Records of Hidalgo County (D.R.H.C.), Texas, conveyed to Apolinar Garza, said
point also being the northwest corner of a called 10.26 acre tract, recorded in Document
No. 2005-1512917 O.R.H.C., conveyed to Capital Star Oil and Gas, Inc.;

THENCE: S 24°28' 37" W, departing the north line of said Cameron County, Texas tract
and the north right of way line of said levee easement ("859-H") and along the northwest
line of said Capital Star Oil and Gas, Inc. tract and the easterly line of said Cameron
County, Texas tract and the easterly line of said levee easement ("859-H"), a distance of
175.73 feet to a found 3" iron pipe filled with concrete designated "RGV-O-4A _6-3" for
an angle point;

THENCE: S 04°22'44" E, along the southwest line of said Capital Star Oil and Gas, Inc.
tract and the easterly line of said Cameron County, Texas tract and the easterly line of said
levee easement ("859-H"), a distance of 108.40 feet to a set 5/8" rebar with a "B&F
Engineering, Inc." aluminum cap stamped "RGV-O-4A _6-4" for an angle point;

THENCE: S 39°10' 44" E, departing said toe of levee along the southwest line of said
Capital Star Oil and Gas, Inc. tract and the easterly line of said Cameron County, Texas
tract and the easterly line of said levee easement ("859-H"), a distance of 29.65 feet to
a set 5/8" rebar with a "B&F Engineering, Inc." aluminum cap stamped "RGV-O-4A_6-
5" for an angle point, said point being on the landside toe of the levee;
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 11 of 29




                                 SCHEDULE C (Cont.)

THENCE: S 20°08'59" W, departing the southwest line of said Capital Star Oil and Gas,
Inc. tract and the easterly line of said Cameron County, Texas tract and the easterly line of
said levee easement ("859-H") and along said toe of levee, a distance of 26.71 feet to an
angle point;

THENCE: S 45°55'46" E, along said toe of levee, a distance of 29.62 feet to an angle
point;

THENCE: S 39°46'55" E, along said toe of levee, a distance of 68.53 feet to an angle
point;

THENCE: S 38°28'23" E, along said toe of levee, a distance of 178.70 feet to an angle
point;


THENCE: S 41°25'22" E, along said toe of levee, a distance of 150.77 feet to an angle
point;

THENCE: S 39°24' 17" E, along said toe of levee, a distance of 168.97 feet to an angle
point;

THENCE: S 44°49'39" E, along said toe of levee, a distance of 99.34 feet to an angle
point;

THENCE: S 52°44'31" E, along said toe of levee, a distance of 58.44 feet to an angle
point;

THENCE: S 71°10'39" E, along said toe of levee, a distance of 78.12 feet to a set 5/8"
rebar with a "B&F Engineering, Inc." aluminum cap stamped "RGV-O-4A_6- 6" for
the southeast corner of the herein described proposed acquisition tract, said point being
on the east line of said Cameron County, Texas tract and the east line of said levee
easement ("859-H");

THENCE: S 10°22' 35" W, along the east line of said Cameron County, Texas tract
and the east line of said levee easement ("859-H"), a distance of 89.18 feet to a set 5/8"
rebar with a "B&F Engineering, Inc." aluminum cap stamped "RGV-O- 4A_6-7" for
the southwest corner of the herein described proposed acquisition tract, said point
being on the riverside toe of wall;
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 12 of 29




                                 SCHEDULE C (Cont.)

THENCE: N 77°09'26" W, departing the east line of said Cameron County, Texas tract
and the east line of said levee easement ("859-H") and along said toe of wall, a distance
of 21.39 feet to an angle point;

THENCE: along the said toe of wall and along a curve to the right having a radius of
368.05 feet and an arc length of 224.34 feet and a central angle of 34°55'27", with a chord
bearing of N 55°39'59" Wand a chord distance of 220.89 feet to an angle point;

THENCE: N 38°40'21" W, along said toe of wall, a distance of 218.73 feet to an angle
point;

THENCE: N 39°04'29" W, along said toe of wall, a distance of 152.50 feet to an angle
point;

THENCE: N 38°57'09" W, along said toe of wall, a distance of 165.38 feet to an angle
point;

THENCE: N 39°04'40" W, along said toe of wall, a distance of 129.04 feet to a set 5/8"
rebar with a "B&F Engineering, Inc." aluminum cap stamped "RGV-O- 4A_6-8" for an
angle point, said point being on the riverside toe of the levee;

THENCE: S 66°33'03" W, departing said toe of wall and along said toe of levee, a
distance of 56.45 feet to a set 5/8" rebar with a "B&F Engineering, Inc." aluminum cap
stamped "RGV-O-4A_6-9" for an angle point on said toe of levee;

THENCE: N 33°08'31" W, along said toe of levee, a distance of 63.86 feet to an angle
point;

THENCE: N 30°27' 19" W, along said toe of levee, a distance of 64.01 feet to an angle
point;

THENCE: N 30°14'57'' W, along said toe of levee, a distance of 29.07 feet to a set 5/8"
rebar with a "B&F Engineering, Inc." aluminum cap stamped "RGV-O- 4A_6-10" for
an angle point;

THENCE: N 08°45'55" W, along said toe of levee, a distance of70.27 feet to a set 5/8"
rebar with a "B&F Engineering, Inc." aluminum cap stamped "RGV-O- 4A_6-11" for an
angle point;
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 13 of 29




                               SCHEDULE C (Cont.)

THENCE: N 37°02'46" E, along said toe of levee, a distance of 34.03 feet to an angle
point;

THENCE: N 27°12'38" E, along said toe of levee, a distance of 37.08 feet to an angle
point;

THENCE: N 21°48'29" E, along said toe of levee, a distance of 71.92 feet to an angle
point;

THENCE: N 42°45'39" E, along said toe of levee, a distance of 77.04 feet to an angle
point;

THENCE: N 18°23 '0 1" E, along said toe of levee, a distance of 4.12 feet to the POINT
OF BEGINNING and containing 2.971 acres (129,399 square feet) of land, more or
less.
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 14 of 29




   SCHEDULE
       D
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 15 of 29



                             SCHEDULE D

                             MAP or PLAT
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 16 of 29



                         SCHEDULE D (Cont.)
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 17 of 29



                         SCHEDULE D (Cont.)
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 18 of 29



                         SCHEDULE D (Cont.)
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 19 of 29



                         SCHEDULE D (Cont.)
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 20 of 29



                         SCHEDULE D (Cont.)
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 21 of 29



                         SCHEDULE D (Cont.)
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 22 of 29



                           SCHEDULE D (Cont.)




Tract: RGV-MCS-2020-1, 2020-2
Owner: Cameron County, Texas
Acreage: 7.178
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 23 of 29




    SCHEDULE
        E
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 24 of 29



                                      SCHEDULE E

                                     ESTATE TAKEN

                                  Hidalgo County, Texas


Tract: RGV-MCS-2020-1, 2020-2
Owner: Cameron County, Texas
Acres: 7.178

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;

        Reserving to the owners of the lands identified in Instrument No. 1959-3819,
Official Records of Hidalgo County (O.R.H.C.) reasonable access to and from the owners’
lands lying between the Rio Grande River and the border barrier through opening(s) or
gate(s) in the border barrier between the westernmost mark labeled “Beginning” and
easternmost mark labeled “Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 25 of 29



                         SCHEDULE E (Cont.)
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 26 of 29




    SCHEDULE
        F
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 27 of 29




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



    The sum estimated as just compensation for the lands being taken is NINETEEN

THOUSAND SIX HUNDRED EIGHTY FIVE DOLLARS AND NO/100 ($19,685.00),

to be deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 28 of 29




     SCHEDULE
        G
    Case 7:20-cv-00179 Document 1-2 Filed on 07/01/20 in TXSD Page 29 of 29




                                         SCHEDULE G
                                    INTERESTED PARTIES
The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s property
interest(s) as indicated by references in the public records and any other information available to
the United States. See Fed. R. Civ. P. 71.1(c).
 Interested Party                                  Reference
 Cameron County, Texas                             RGV-MCS-2020-1, 2020-2
 1100 East Monroe Street                           Condemnation Judgment, Document # 3819;
 Brownsville, Texas 78520                          Recorded February 25, 1959, Deed Records
                                                   of Hidalgo County
